[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The applicant Thomas E. Golden Real Estate Company is the owner of real estate described in schedule A of its application. On March 5, 1991, the respondent Artisans, Inc. placed a mechanic's lien on the real estate and gave notice thereof. The applicant seeks the discharge of the lien.
The key issues relate to timeliness of the filing of the lien and the amount of the lien. The respondent is a sub-contractor who performed services and provided materials for a construction project on the applicant's property. In December of 1990, the sub-contractor met with the owner and architect. The owner requested the sub-contractor to return to the job site and complete work which was required under the contract but had not been completed by the sub-contractor. On December 11 and 12, 1990, the sub-contractor's employees worked on the site. Their work was in accordance with the original contract. It was not trivial work. It was not work performed by the sub-contractor as a subterfuge for reviving a lien. The statutory period for filing the lien commenced in December. Accordingly, the lien was timely filed.
The value of the unpaid services is $32,000. The respondent agreed, however, not to file a lien for an amount greater than $23,000. Hence, the lien must be reduced to $23,000.
Artisans, Inc. has established probable cause to sustain the validity of its lien. The lien is reduced to $23,000.
THIM, JUDGE CT Page 5182